                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

FINTIV, INC.,                                            §
                                                         §
                          Plaintiff,                     §      Civil Action No.: 1:19-CV-1238-ADA
v.                                                       §
                                                         §
APPLE INC.,                                              §            JURY TRIAL DEMANDED
                                                         §
                          Defendant.                     §

                 AGREED AMENDED SCHEDULING ORDER SUBSEQUENT
                        TO CASE MANAGEMENT CONFERENCE
                   (Case Management Conference (“CMC”) May 30, 2019)

DEADLINE                       ITEM

May 20, 2019                   Plaintiff serves preliminary 1 infringement contentions in the form of
                               a chart setting forth where in the accused product(s) each element of
                               the asserted claim(s) are found. Plaintiff shall also produce (1) all
                               documents evidencing conception and reduction to practice for each
                               claimed invention, and (2) a copy of the file history for each patent
                               in suit.

June 13, 2019                  Deadline for Motions to Transfer.

July 25, 2019                  Defendant serves preliminary invalidity contentions in the form of
                               (1) a chart setting forth where in the prior art references each
                               element of the asserted claim(s) are found, (2) an identification of
                               any limitations the Defendant contends are indefinite or lack written
                               description under section 112, and (3) an identification of any claims
                               the Defendant contends are directed to ineligible subject matter
                               under section 101. Defendant shall also produce (1) all prior art
                               referenced in the invalidity contentions, (2) technical documents,
                               including software where applicable, sufficient to show the
                               operation of the accused product(s), and (3) summary, annual sales
                               information for the accused product(s) for the prior two years, unless
                               the parties agree to some other timeframe.

August 8, 2019                 Parties exchange claim terms for construction.


1
  The parties may amend preliminary infringement contentions and preliminary invalidity contentions without leave
of court so long as counsel certifies that it undertook reasonable efforts to prepare its preliminary contentions and
the amendment is based on material identified after those preliminary contentions were served and should do so
seasonably upon identifying any such material. Any amendment to add claims requires leave of court so that the
Court can address any scheduling issues.
DEADLINE             ITEM

August 22, 2019      Parties exchange proposed claim constructions.

September 5, 2019    Deadline to meet and confer to narrow terms in dispute and
                     exchange revised list of terms/constructions.

September 12, 2019   Parties file Opening claim construction briefs, including any
                     arguments that any claim terms are indefinite.

October 3, 2019      Parties file Responsive claim construction briefs.

October 17, 2019     Parties file Reply claim construction briefs.

October 24, 2019     Parties submit Joint Claim Construction Statement, optional
                     tutorials, and consolidated briefing collated by Opening, Response,
                     and Reply.

November 8, 2019     Markman Hearing at 9:00 a.m. in Austin, Texas.

November 14, 2019    Fact Discovery opens; deadline to serve Initial Disclosures per Rule
                     26(a).

December 19, 2019    Deadline to add parties.

January 9, 2020      Deadline to serve Final Infringement and Invalidity Contentions.

January 30, 2020     Deadline to amend pleadings. A motion is not required unless the
                     amendment adds patents or claims.

March 26, 2020       Deadline to serve privilege log.

August 4, 2020       Deadline for plaintiff to narrow the number of claims asserted.

August 25, 2020      Close of Fact Discovery.

September 8, 2020    Opening Expert Reports.

September 8, 2020    Deadline for defendant to narrow the number of prior art references
                     at issue.

October 13, 2020     Rebuttal Expert Reports.

November 13, 2020    Close of Expert Discovery.

December 2, 2020     Dispositive motion deadline and Daubert motion deadline.

January 8, 2021      Serve Pretrial Disclosures (jury instructions, exhibits lists, witness
                     lists, designations).

January 26, 2021     Serve objections to pretrial disclosures/rebuttal disclosures.



                                            2
DEADLINE              ITEM

February 4, 2021      Serve objections to rebuttal disclosures and File Motions in limine.

February 12, 2021     File Joint Pretrial Order and Pretrial Submissions (jury instructions,
                      exhibits lists, witness lists, designations); file oppositions to motions
                      in limine.

February 19, 2021     Deadline to meet and confer regarding remaining objections and
                      disputes on motions in limine.

February 24, 2021     File joint notice identifying remaining objections to pretrial
                      disclosures and disputes on motions in limine.

March 1, 2021         Final Pretrial Conference.

March 4/5, 2021 9AM Jury Selection.

March 8, 2021 9:00AM Trial.


                   24th day of April
      SIGNED this ______                           2020.




                                                   ALAN D. ALBRIGHT
                                                   UNITED STATES DISTRICT JUDGE




                                             3
